Case 2:18-cv-00433-JES-MRM Document 40 Filed 08/13/19 Page 1 of 3 PageID 554



                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

JAMES      WHELPLEY,    an
individually and on behalf
of A.W., a minor,

            Plaintiff,

v.                                 Case No:    2:18-cv-433-FtM-99MRM

COMENITY BANK,

            Defendant.


                                   ORDER

      This matter comes before the Court on plaintiffs' Unopposed

Motion for Leave to Amend and Remand (Doc. #38) filed on August

12, 2019.     Plaintiffs seek leave to file and serve an Amended

Complaint, for remand of the case.         The motion is unopposed.

      On June 18, 2018, defendant removed the case on the basis of

the federal question presented in Count IV of the Complaint (Doc.

#2) under the Telephone Consumer Protection Act.           Plaintiffs now

seek to file an Amended Complaint that presents no claims under

federal law, and to identify the correct party after a deposition

helped established that “Comenity Bank” is a separate and distinct

entity from “Comenity Capital Bank”, and both are wholly owned

subsidiaries of Comenity LLC.      Counsel for defense represents both

entities, and therefore has no objection to the motion.
Case 2:18-cv-00433-JES-MRM Document 40 Filed 08/13/19 Page 2 of 3 PageID 555



      In cases where a responsive pleading has been filed, “a party

may amend its pleading only with the opposing party's written

consent or the court's leave.       The court should freely give leave

when justice so requires.”       Fed. R. Civ. P. 15(a)(2).       The Court

finds that plaintiff has shown good cause to amend, the amendment

is unopposed, and justice requires allowing the amendment.

      “If at any time before final judgment it appears that the

district court lacks subject matter jurisdiction, the case shall

be remanded.”    28 U.S.C. § 1447(c).      The Court may later remand a

case for a lack of subject matter jurisdiction even if the case

was properly removed in the first instance.             Powerex Corp. v.

Reliant Energy Servs., Inc., 551 U.S. 224, 232 (2007).           The Court

finds that remand based on the lack of subject matter jurisdiction

over the Amended Complaint is appropriate.

      Accordingly, it is hereby

      ORDERED:

      1. Plaintiffs' Unopposed Motion for Leave to Amend and Remand

         (Doc. #38) is GRANTED and the Court accepts the Amended

         Complaint (Doc. #39) as the operative pleading.

      2. The Clerk is directed to remand the case to the Circuit

         Court of the Twentieth Judicial Circuit, in and for Lee

         County, Florida, and to transmit a certified copy of this

         Order to the Clerk of that Court.




                                   - 2 -
Case 2:18-cv-00433-JES-MRM Document 40 Filed 08/13/19 Page 3 of 3 PageID 556



      3. The Clerk is further directed to terminate all pending

         motions and deadlines, and to close the case.

      DONE and ORDERED at Fort Myers, Florida, this            13th     day

of August, 2019.




Copies:
Counsel of Record




                                   - 3 -
